     8:18-cv-00064-JFB-CRZ Doc # 74 Filed: 05/29/20 Page 1 of 22 - Page ID # 979



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

DANIEL LEMBERGER,

                           Plaintiff,                                            8:18CV64

          vs.
                                                                 MEMORANDUM AND ORDER
UNION PACIFIC RAILROAD COMPANY,

                           Defendant.


          This matter is before the Court on defendant Union Pacific Railroad Company’s

(“U.P.”) motions to exclude expert testimony under Daubert v. Merrell Dow Pharms.,

509 U.S. 579, 589 (1993), Filing Nos. 39 and 40, and for summary judgment, Filing No.

41, after oral argument on the motions on May 13, 2020. This is an action under the

Federal Employers' Liability Act (“FELA”), 45 U.S.C. § 51 et seq. The plaintiff, Daniel

Lemberger, worked as a track welder at U.P., and/or its predecessors-in-interest, from

1972 to 2014.          He alleges that while he was employed at U.P., he was negligently

exposed to diesel exhaust and developed leukemia as a result.1

          U.P. first moves to exclude the testimony of Hernando R. Perez, Ph.D., and

Arthur Frank, M.D. It argues their testimony is based on studies that do not fit the facts

of the case and their opinions are unreliable and inadmissible under Daubert.

           In its motion for summary judgment, U.P. first argues that without the expert

testimony, the plaintiff cannot establish the general and specific causation necessary to

establish liability. U.P. next challenges the plaintiff’s evidence on causation, regardless

of expert testimony, as a matter of law. It argues the plaintiff cannot establish liability in

that he cannot prove exposure to levels of benzene sufficient to cause CML.
1
    Plaintiff has withdrawn his allegations of exposures to other carcinogens.

                                                       1
     8:18-cv-00064-JFB-CRZ Doc # 74 Filed: 05/29/20 Page 2 of 22 - Page ID # 980



I.       BACKGROUND

         Dr. Hernando Perez is an industrial hygiene and occupational health expert who

opined on Lemberger’s workplace exposure to diesel exhaust and its component,

benzene. Filing No. 49, Ex. 5, Dr. Perez Report. Dr. Perez has a Ph.D. in industrial

hygiene from Purdue University and a Master of Public Health degree in environmental

and occupational health from Emory University. Id., Ex. 3, Dr. Perez Curriculum Vitae

at 1. He is certified in the comprehensive practice of industrial hygiene by the American

Board of Industrial Hygiene and in the practice of safety by the Board of Certified Safety

Professionals.      Id.   He has been employed as Lead Industrial Hygienist and

Environmental     Hygiene   Program    Manager    for   United   States   Citizenship and

Immigration Services in the United States Department of Homeland Security since

2015. Id. at 2. In that capacity, he is responsible for coordination and performance of

industrial hygiene activities at all USCIS facilities across the United States. Id. He was

employed as full time faculty at the Drexel University School of Public Health from 2004

to 2014 and as Director of the Industrial Hygiene Consulting Service at the School from

2006 to 2014. Id.

         In this case, Dr. Perez was asked to offer opinions on Lemberger’s working

conditions.    Filing No. 49, Exhibit 5, Perez Report at 1.        Dr. Perez interviewed

Lemberger, reviewed Lemberger’s deposition, reviewed pleadings and materials

supplied by plaintiff’s counsel, and performed a literature review. Filing No. 49, Ex. 4,

Deposition of Dr. Hernando Perez (“Dr. Perez Dep.”) at 174.         He reviewed various

journal articles, standard textbooks, and information from OSHA, NIOSH, EPA, ATSDR,

MSHA, National Cancer Institute (NCI), National Institute of Environmental Health



                                            2
    8:18-cv-00064-JFB-CRZ Doc # 74 Filed: 05/29/20 Page 3 of 22 - Page ID # 981



Sciences (NIEHS), and International Agency for Research on Cancer (IARC). Id., Ex. 5,

Dr. Perez Report at 1. He relied, in particular, on data in two studies of diesel exhaust

exposure.2 Id. at 11 nn. 11 & 12; Filing No. 49, Ex. 6, Woskie Abstract; id., Ex. 7, Pronk

Manuscript. Dr. Perez also based the qualitative intensity of the diesel exposure on the

plaintiff’s testimony. Filing No. 49, Ex. 4, Dr. Perez Dep. at 104-05. He testified he was

able to estimate a range of exposure from the information provided to him and a review

of the literature. Id. at 105.

        Dr. Perez states that Lemberger experienced chronic exposure to diesel exhaust

during his entire forty-one-year career as a track laborer and track welder for Union

Pacific and his average exposure while performing track laborer and track welder duties

for Union Pacific were consistent with those in the low to intermediate range of exposed

occupations. Filing No. 49, Ex. 5, Dr. Perez Report at 5. Based on his evaluation and

his education and experience in the field, Dr. Perez states that U.P. failed to provide a

reasonably safe place to work in failing to provide air monitoring or otherwise determine

Lemberger’s level of exposure to diesel exhaust; failing to provide Lemberger with

appropriate personal protective equipment; failing to implement any administrative or

engineering controls to reduce or prevent diesel exhaust exposure; and failing to

provide adequate warnings, training, and information about the hazards of diesel

exhaust. Id. at 10. He further opines that U.P. failed to comply with the OSHA Hazard

communication Standard, and the OSHA General Duty Clause, OSHA Act Section




2
  Those studies were: S.R. Woskie et al. Estimation of the Diesel Exhaust Exposures of Railroad
Workers: I. Current Exposures, 13 American Journal of Industrial Medicine 381-84 (1988) (“Woskie”) and
Anjoeka Pronk, et al., Occupational Exposure to Diesel Engine Exhaust: A Literature Review, 19 Journal
of Exposure Science and Environmental Epidemiology at 443-457 (2009) (“Pronk”).

                                                  3
  8:18-cv-00064-JFB-CRZ Doc # 74 Filed: 05/29/20 Page 4 of 22 - Page ID # 982



5(a)(1). Id. Dr. Perez concluded that U.P.’s actions fell beneath a reasonable standard

of care. Id.

       Dr. Arthur Frank, M.D., Ph.D., is board certified in internal medicine and in

occupational medicine. He is currently a Professor of Public Health in the Department

of Environmental and Occupational Health at Drexel University School of Public Health,

a Professor of Medicine at Drexel University School of Medicine, and a Professor of

Civil, Architectural and Environmental Engineering at Drexel University College of

Engineering. Filing No. 55, Ex. 2, Dr. Arthur Frank Curriculum Vitae at 2-3. For most of

his career, he treated patients clinically and he currently supervises nurse practitioners.

Id., Ex. 4, Deposition of Arthur l. Frank, M.D. (“Dr. Frank Dep.”) at 33-35. He also

testified that in order to be board certified in occupational medicine, he was required to

know some toxicology. Id. at 44. He has taken toxicology courses and was a professor

of toxicology at the University of Kentucky, from 1983 to 1994. Id. He also stated that

he was required to know more epidemiology than most physicians and he has taught

epidemiology and has done epidemiological research. Id.

       Dr. Frank testified that, in his opinion, Lemberger's exposures to benzene

through his employment at the railroad contributed to his developing CML. Id. at 60. In

formulating his opinion, Dr. Frank reviewed Lemberger’s diagnosis of CML, Dr. Perez’s

report, and some literature.    Id. at 10-14.    In particular, he relied on studies by

Vlaanderen (a meta-analysis), Aksoy, Glass, Infante, and Blood. Id. at 21-22, 28-29,

116-17.    Further, he stated that he reviewed and relied on Dr. Perez’s report to

document the type of exposure that Lemberger had. Id. at 25-26. Dr. Frank testified as

to his understanding of Lemberger’s exposures:



                                            4
    8:18-cv-00064-JFB-CRZ Doc # 74 Filed: 05/29/20 Page 5 of 22 - Page ID # 983



        What I'm going to testify to is pretty straightforward. The exposures that
        Mr. Lemberger had, the one that concerns me with regard to his
        developing CML, is the benzene he was exposed to from his work with
        diesel, diesel equipment and diesel exhaust, and that would have been
        contributory to his developing his CML.

Id. at 60.    Dr. Frank was questioned at his deposition about the amount of exposure

necessary to cause CML, known as dose response. 3 Id. at 65. As far as the dose

response, he stated

         —for most carcinogens, the greater the dose, the greater the likelihood of
        getting the disease, and that's coupled with the fact that there's no known
        safe level of exposure to benzene, but background levels by themselves
        have not been shown to cause this disease, but all of the studies that link
        CML and benzene have all been in people exposed at a level above
        background.

Id. at 69. He explained that “nobody knows the dose response. It's a concept. There's

no specific dose and a specific rate of response for benzene, for asbestos, for radiation,

for whatever.” Id. at 71. Further, he testified that dose levels vary and generally are not

reflected in specific numbers but are measured in number of years. Id. at 69. Based on

Dr. Perez’s report, the information provided to him by the plaintiff’s attorneys, and his

experience and expertise, he stated that Lemberger’s exposure would have been more

than the background exposure, stating that “if Mr. Lemberger, who was exposed to

diesel exhaust and worked with diesel fuel, did this on an ongoing and regular basis for

decades while working for the railroad, we know that he was exposed above

background.” Id. at 70. He also testified he had worked on thousands of cases for forty

years and had “never had quantitative data, I have had qualitative data.” Id. at 70-71.

He stated that he had “knowledge of what the workplace is like and what the exposures

3
 A dose-response relationship is primarily a hallmark of toxicology. King v. Burlington N. S anta Fe Ry .
Co., 762 N.W.2d 24, 40 (Neb. 2009). “If higher exposures to the agent increase the incidence of disease,
the evidence strongly suggests a causal relationship.” Id.


                                                   5
    8:18-cv-00064-JFB-CRZ Doc # 74 Filed: 05/29/20 Page 6 of 22 - Page ID # 984



are like and are they above background, and that's all I have in this case but I can't give

you a number.” Id. He stated that the “people that would be responsible for creating

those numbers were not Mr. Lemberger, but would have been the Union Pacific for

whom he worked.” Id. at 71.

        Dr. Frank testified that he employed a differential diagnosis approach in

determining causation. Id. at 63. He also testified he utilized the Bradford Hill criteria.4

Under that framework, he stated

        So, for example, did the exposure occur before the disease? The answer
        is yes. Is it biologically plausible? Well, benzene causes many other
        hematologic abnormalities, including AML, CLL, probably ALL. There's
        some evidence for that. It causes multiple myeloma, so blood tissue is
        affected by benzene. Is there either animal or laboratory data that's
        supportive? Benzene does cause genetic changes in DNA. That's one of
        the characteristics of cancer in general and CML in particular. There's a
        particular chromosome called the Philadelphia Chromosome that is
        abnormal in many, but not all, cases of CML. So it's those kinds of criteria
        that I applied to this.

Id. at 65. He considered age as a factor and discounted smoking history and exposure

to radiation as alternative causes. Id. at 63, 105. He also testified that epidemiological

literature supports his conclusions. Id. at 86-87.

        In support of its motion for summary judgment, U.P. presents the declaration of

its own expert, Dr. James O. Armitage, and several studies. Filing No. 43-3, Ex. 15,

Declaration of James O. Armitage, M.D. (“Dr. Armitage Decl.”); Filing Nos. 42-7 to 42-

12, Exs. 7-12, Abstracts and Studies; Filing No. 43-1 to 43-4, Exs. 13, 14, and 16,


4
  The Federal Judicial Center (“FJC”) Ref erence Manual sets out the “Bradf ord Hill” f actors that
epidemiologists consider in assessing general causation. FJC, Reference Manual on Scientific Evidenc e
(“Reference Manual”) at 375-76 (2d ed. 2000); see also King, 762 N.W.2d at 40-41. The f actors include
(1) temporal relationship, (2) strength of the association, (3) dose-response relationship, (4) replication of
the f indings, (5) biological plausibility, (6) consideration of alternat ive ex planat ions , (7) c es sation of
exposure, (8) specificity of the association, and (9) consistency with other knowledge. Reference Manual
at 375-76. The Ref erence Manual explains that one or more causation factors may be absent even when
a true causal relationship exists. Id. at 376.

                                                       6
  8:18-cv-00064-JFB-CRZ Doc # 74 Filed: 05/29/20 Page 7 of 22 - Page ID # 985



Studies. Dr. Armitage states that there is no consistent and reliable evidence that CML

is caused by exposure to chemicals and most often, CML is idiopathic, meaning the

condition arises at random or without a known cause. Filing No. 43-3, Dr. Armitage

Decl. at 4.

II.    LAW

       A.     Summary Judgment

       Summary judgment is appropriate when, viewing the facts and inferences in the

light most favorable to the nonmoving party, “the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue as to

any material fact and that the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(c). The plain language of Rule 56(c) mandates the entry of summary

judgment, after adequate time for discovery and upon motion, against a party who fails

to make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial. Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986).       “The movant ‘bears the initial responsibility of

informing the district court of the basis for its motion, and must identify ‘those portions of

[the record] . . . which it believes demonstrate the absence of a genuine issue of

material fact.’” Torgerson v. City of Rochester, 643 F.3d 1031, 1042, (8th Cir. 2011) (en

banc) (quoting Celotex, 477 U.S. at 323). If the movant does so, “the nonmovant must

respond by submitting evidentiary materials that set out ‘specific facts showing that

there is a genuine issue for trial.’” Id. (quoting Celotex, 477 U.S. at 324). If “reasonable

minds could differ as to the import of the evidence,” summary judgment should not be

granted. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251 (1986).



                                              7
  8:18-cv-00064-JFB-CRZ Doc # 74 Filed: 05/29/20 Page 8 of 22 - Page ID # 986



         The evidence must be viewed in the light most favorable to the nonmoving party,

giving the nonmoving party the benefit of all reasonable inferences. Kenney v. Swift

Transp., Inc., 347 F.3d 1041, 1044 (8th Cir. 2003). “In ruling on a motion for summary

judgment, a court must not weigh evidence or make credibility determinations.” Id.

         B.     Expert Testimony

         Federal Rule of Evidence 702 governs the admissibility of expert testimony and

requires that:      A(1) the evidence must be based on scientific, technical or other

specialized knowledge that is useful to the finder of fact in deciding the ultimate issue of

fact; (2) the witness must have sufficient expertise to assist the trier of fact; and (3) the

evidence must be reliable or trustworthy.@ Kudabeck v. Kroger Co., 338 F.3d 856, 859

(8th Cir. 2003). When faced with a proffer of expert testimony, trial judges are charged

with the “gatekeeping” responsibility of ensuring that all expert evidence admitted is

both relevant and reliable. Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147 (1999);

Daubert, 509 U.S. at 589; United States v. Merrell, 842 F.3d 577, 582 (8th Cir. 2016).

The proponent of expert testimony bears the burden of providing admissibility by a

preponderance of the evidence. Lauzon v. Senco Prods., 270 F.3d 681, 686 (8th Cir.

2001).

         Testimony is relevant if it is “sufficiently tied to the facts of the case that it will aid

the jury in resolving a factual dispute.” Daubert, 509 us at 591. In the Eighth Circuit, a

district court should apply a three-part test when screening expert testimony under Rule

702:

         First, evidence based on scientific, technical, or other specialized
         knowledge must be useful to the finder of fact in deciding the ultimate
         issue of fact. This is the basic rule of relevancy. Second, the proposed
         witness must be qualified to assist the finder of fact. Third, the proposed

                                                  8
  8:18-cv-00064-JFB-CRZ Doc # 74 Filed: 05/29/20 Page 9 of 22 - Page ID # 987



       evidence must be reliable or trustworthy in an evidentiary sense, so that, if
       the finder of fact accepts it as true, it provides the assistance the f inder of
       fact requires.

Lauzon, 270 F.3d at 686 (internal citations and quotations omitted). Expert testimony

assists the trier of fact when it provides information beyond the common knowledge of

the trier of fact. Kudabeck, 338 F.3d at 860.

       To satisfy the reliability requirement, the party offering the expert testimony must

show by a preponderance of the evidence “that the methodology underlying [the

expert’s] conclusions is scientifically valid.” Barrett v. Rhodia, Inc., 606 F.3d 975, 980

(8th Cir. 2010) (citations omitted). In making the reliability determination, the court may

consider:

       (1) whether the theory or technique can be or has been tested; (2)
       whether the theory or technique has been subjected to peer review or
       publication; (3) whether the theory or technique has a known or potential
       error rate and standards controlling the technique’s operations; and (4)
       whether the theory or technique is generally accepted in the scientific
       community.

Russell v. Whirlpool Corp., 702 F.3d 450, 456 (8th Cir. 2012).          Additional factors to

consider include: “‘whether the expertise was developed for litigation or naturally flowed

from the expert’s research; whether the proposed expert ruled out other alternative

explanations; and whether the proposed expert sufficiently connected the proposed

testimony with the facts of the case.’” Polski v. Quigley Corp., 538 F.3d 836, 839 (8th

Cir. 2008) (quoting Sappington v. Skyjack, Inc., 512 F.3d 440, 449 (8th Cir. 2008)).

“This evidentiary inquiry is meant to be flexible and fact specific, and a court should use,

adapt, or reject” these factors as the particular case demands. Russell v. Whirlpool,

702 F.3d at 456 (citation omitted).




                                              9
 8:18-cv-00064-JFB-CRZ Doc # 74 Filed: 05/29/20 Page 10 of 22 - Page ID # 988



       When making the reliability inquiry, the court should focus on “principles and

methodology, not on the conclusions that they generate.” Kuhn v. Wyeth, Inc., 686 F.3d

618, 625 (8th Cir. 2012).      However, “conclusions and methodology are not entirely

distinct from one another. Trained experts commonly extrapolate from existing data.”

Gen. Elec. Co. v. Joiner, 118 S. Ct. 512, 519 (1997): see also Russell v. Ill. Cent. R.R.

Co., No. W2013-02453-COA-R3-CV, 2015 WL 4039982, at *6 (Tenn. Ct. App. June 30,

2015) (finding Dr. Arthur Frank’s causation conclusions based on peer-reviewed

scientific studies were not an improper extrapolation—his trial testimony was supported

by a rational explanation that reasonable persons could accept as more correct than not

correct).

       In applying the reliability requirement of Daubert, the Eighth Circuit draws a

distinction between challenges to a scientific methodology and challenges to the

application of that scientific methodology. United States v. Gipson, 383 F.3d 689, 696

(8th Cir. 2004).   “When the application of a scientific methodology is challenged as

unreliable under Daubert and the methodology itself is sufficiently reliable, outright

exclusion of the evidence is warranted only if the methodology ‘was so altered by a

deficient application as to skew the methodology itself.’”         Id. at 697 (emphasis in

original) (quoting United States v. Martinez, 3 F.3d 1191, 1198 (8th Cir. 1993)).

Generally, deficiencies in application go to the weight of the evidence, not its

admissibility. See id. “‘As a general rule, the factual basis of an expert opinion goes to

the credibility of the testimony, not the admissibility, and it is up to the opposing party to

examine the factual basis for the opinion in cross-examination.’” Bonner v. ISP Techs.,




                                             10
 8:18-cv-00064-JFB-CRZ Doc # 74 Filed: 05/29/20 Page 11 of 22 - Page ID # 989



Inc., 259 F.3d 924, 929 (8th Cir. 2001) (quoting Hose v. Chicago Nw. Transp. Co., 70

F.3d 968, 976 (8th Cir. 1995)).

       “Vigorous cross-examination, presentation of contrary evidence, and careful

instruction on the burden of proof are the traditional and appropriate means of attacking

shaky but admissible evidence.” Daubert, 509 U.S. at 596. “[C]ases are legion” in the

Eighth Circuit that “call for the liberal admission of expert testimony.” Johnson v. Mead

Johnson & Co., LLC, 754 F.3d 557, 562 (8th Cir. 2014).             “As long as the expert's

scientific testimony rests upon ‘good grounds, based on what is known’ it should be

tested by the adversary process with competing expert testimony and cross–

examination, rather than excluded by the court at the outset.” Id. (quoting Daubert, 509

U.S. at 590).

       District courts are “not to weigh or assess the correctness of competing expert

opinions.”   Id.   The jury, not the trial court, should be the one to ‘decide among the

conflicting views of different experts.’”   Kumho Tire Co., 526 U.S. at 153.       Medical

experts often disagree on diagnosis and causation and questions of conflicting evidence

must be left for the jury's determination. Hose, 70 F.3d at 976.

       C.       The FELA

       Railroads are liable in damages for an employee's “injury or death resulting in

whole or in part from the Railroad’s negligence.”         45 U.S.C. § 51.        Appraising

negligence under FELA “turns on principles of common law . . . , subject to such

qualifications [that] Congress” introduces.    Consolidated Rail Corp. v. Gottshall, 512

U.S. 532, 543-44 (1994) (noting the qualifications are the modification or abrogation of

several common-law defenses to liability, including contributory negligence and



                                              11
    8:18-cv-00064-JFB-CRZ Doc # 74 Filed: 05/29/20 Page 12 of 22 - Page ID # 990



assumption of risk).       The FELA is to be liberally construed, but it is not a workers'

compensation statute, and the basis of liability is “negligence, not the fact that injuries

occur.” Id. at 543.

         FELA imposes upon employers a continuous duty to provide a reasonably safe

place to work.       Cowden v. BNSF Ry. Co., 690 F.3d 884, 889 (8th Cir. 2012). The

railroad’s duty to provide a safe workplace is a duty of reasonable care. CSX Transp.,

Inc. v. McBride, 564 U.S. 685, 703 (2011).

         However, “a relaxed standard of causation applies under FELA.” Gottshall, 512

U.S. at 543; see Holloway v. Union Pac. R.R. Co., 762 F. App'x 350, 352 (8th Cir.

2019).    The test is simply whether the railroad’s negligence played a part—no matter

how small—in bringing about the injury. McBride, 564 U.S. at 705; see also Paul v. Mo.

Pac. R.R. Co., 963 F.2d 1058, 1061 (8th Cir. 1992)(stating that “[u]nder FELA, the

plaintiff carries only a slight burden on causation.”); Fletcher v. Union Pac. R.R. Co.,

621 F.2d 902, 909 (8th Cir. 1980) (“The test of causation under the FELA is whether the

railroad's negligence played any part, however small, in the injury which is the subject of

the suit.”). In FELA cases the negligence of the defendant need not be the sole cause

or whole cause of the plaintiff's injuries. 5 Claar v. Burlington N. R.R. Co., 29 F.3d 499,

503 (9th Cir. 1994).

         Despite the lower causation standard under FELA, a plaintiff must still

demonstrate some causal connection between a defendant's negligence and his or her

injuries. Brooks v. Union Pac. R.R. Co., 620 F.3d 896, 899 (8th Cir. 2010). In order to


5
 In contrast, “[t]o establish causation in a common law negligence action, a plaintiff generally must s how
that the def endant's conduct was a ‘substantial factor in bringing about t he harm. ’” Tuf ariello v. Long
Island R.R. Co., 458 F.3d 80, 87 (2d Cir. 2006) (quoting Restatement 2d of Torts § 431(a)).


                                                    12
    8:18-cv-00064-JFB-CRZ Doc # 74 Filed: 05/29/20 Page 13 of 22 - Page ID # 991



avoid summary judgment, a FELA plaintiff is required to produce admissible evidence

that the railroad’s negligence played a part in causing his alleged injury. Id. If an injury

has “no obvious origin, ‘expert testimony is necessary to establish even that small

quantum of causation required by FELA.’” Brooks, 620 F.3d at 899 (quoting Claar, 29

F.3d at 504); see also Mayhew v. Bell S.S. Co., 917 F.2d 961, 963 (6th Cir. 1990)

(“[A]lthough a [FELA] plaintiff need not make a showing that the employer's negligence

was the sole cause, there must be a sufficient showing (i.e. more than a possibility) that

a causal relation existed.”).

        “The standard of causation under FELA and the standards for admission of

expert testimony under the Federal Rules of Evidence are distinct issues and do not

affect one another.” Claar, 29 F.3d at 503. Daubert 's standards for determining the

admissibility of expert testimony apply regardless of whether the plaintiff's burden to

prove causation is reduced.           Wills v. Amerada Hess Corp., 379 F.3d 32, 47 (2d Cir.

2004) (involving Jones Act and stating that “the standards for determining the reliability

and credibility of expert testimony are not altered merely because the burden of proof is

relaxed”); see also Taylor v. Consol. Rail Corp., No. 96-3579, 114 F.3d 1189 (Table),

1997 WL 321142, at *6–7 (6th Cir. June 11, 1997) (noting it is well established that the

admissibility of expert testimony is controlled by Daubert, even in FELA cases); Hose,

70 F.3d at 976 (applying Daubert in an FELA case).6




6
  That is not to say that the lower standard of proof has no ef f ect on a Daubert inquiry. Daubert 's
relevancy inquiry (that is, whether the evidence assists the trier of fact) may be affected b y t he reduced
statutory burden of proof. Wills, 379 F.3d at 47; see Daubert v. Merrell Dow Pharms., Inc., 43 F.3d 1311,
1321 (9th Cir. 1995) (on remand f rom the Supreme Court) (stating that where the pertinent inquiry is
whether the proffered expert testimony “will assist the trier of fact” in determining c ausation, t he c ourt
looks to the governing substantive standard).


                                                    13
    8:18-cv-00064-JFB-CRZ Doc # 74 Filed: 05/29/20 Page 14 of 22 - Page ID # 992



        A differential diagnosis is “an alternative method of establishing causation,” one

which may be utilized where the particular facts of the case do not lend themselves to

quantitative analysis.    7   Hardyman v. Norfolk & W. Ry. Co., 243 F.3d 255, 261 (6th Cir.

2001)(rejecting defendant railroad’s argument that the only way the plaintiff could

establish causation would be with the proffer of a known “dose/response relationship” or

“threshold phenomenon[,]”); see also Russell v. Ill. Cent. R.R., No. W2013-02453-COA-

R3-CV, 2015 WL 4039982 at *4 (finding that the process of considering all relevant

potential causes of a plaintiff’s cancer and eliminating alternative causes produces a

reliable opinion) (involving the testimony of Dr. Arthur Frank).                         “In performing a

differential diagnosis, a physician begins by ‘ruling in’ all scientifically plausible causes

of the plaintiff's injury. The physician then ‘rules out’ the least plausible causes of injury

until the most likely cause remains.” Glastetter v. Novartis Pharm. Corp., 252 F.3d 986,

989 (8th Cir. 2001). A reliable differential diagnosis typically, though not invariably, is

performed after “physical examinations, the taking of medical histories, and the review

of clinical tests, including laboratory tests,” but “[a] doctor does not have to employ all

of these techniques in order for the doctor's diagnosis to be reliable” and “[a] differential

diagnosis may be reliable with less than all the types of information set out above.”

Kannankeril v. Terminix Int'l, Inc., 128 F.3d 802, 807 (3d Cir. 1997).

        In the Eighth Circuit, differential diagnoses in general pass muster under the four

considerations identified in Daubert.            Johnson, 754 F.3d at 564 (agreeing with other


7
  Courts sometimes fail to distinguish between differential diagnosis and differential etiology. K ing, 762
N.W.2d at 49. Differential diagnosis refers to a physician's “determination of which one of t wo o r more
diseases or conditions a patient is suffering from, by systematically c omparing and c ontras ting t heir
clinical findings.” Id. “In contrast, etiology refers to determining the causes of a disease or disorder.” I d.
at 49-50


                                                     14
 8:18-cv-00064-JFB-CRZ Doc # 74 Filed: 05/29/20 Page 15 of 22 - Page ID # 993



circuits that a differential diagnosis is a tested methodology, has been subjected to peer

review/publication, does not frequently lead to incorrect results, and is generally

accepted in the medical community). In fact, the Eighth Circuit has “termed an opinion

[based on a differential diagnosis] ‘presumptively admissible,’ noting that a district court

may not exclude such expert testimony unless the diagnoses are ‘scientifically invalid.’”

Id. Also, the Eighth Circuit has “consistently ruled that experts are not required to rule

out all possible causes when performing the differential etiology analysis.” Id. at 563.

       Under general negligence principles, in a toxic tort case, “at a minimum . . . there

must be evidence from which the factfinder can conclude that the plaintiff was exposed

to levels of [the toxic agent at issue] that are known to cause the kind of harm that the

plaintiff claims to have suffered." Mattis v. Carlon Elec. Prods., 295 F.3d 856, 860 (8th

Cir. 2002)(addressing causation in the context ordinary negligence and a proximate

cause standard). To prove causation in a toxic tort case, a plaintiff must show both that

the alleged toxin is capable of causing injuries like that suffered by the plaintiff in

persons subjected to the same level of exposure as the plaintiff, and that the toxin was

the cause of the plaintiff's injury. Wright v. Willamette Indus., 91 F.3d 1105, 1106 (8th

Cir. 1996) (under Arkansas law, applying a proximate cause standard that required

evidence from which a reasonable person could conclude that a defendant's emission

had probably caused harm in order to recover). However, even under common-law

negligence standards, a plaintiff does not need to produce a “mathematically precise

table equating levels of exposure with levels of harm” to show that he was exposed to

a toxic level of   a   chemical,   but must only    present “evidence from        which a

reasonable person could conclude that his exposure probably caused his injuries.”



                                            15
 8:18-cv-00064-JFB-CRZ Doc # 74 Filed: 05/29/20 Page 16 of 22 - Page ID # 994



Bonner, 259 F.3d at 928 (emphasis added). “[W]hile precise information concerning the

exposure necessary to cause specific harm to humans and exact details pertaining to

the plaintiff's exposure are beneficial, [it must be recognized that] such evidence is not

always available, or necessary, . . . and need not invariably provide the basis for an

expert's opinion on causation.” Westberry v. Gislaved Gummi AB, 178 F.3d 257, 264

(4th Cir. 1999) (involving strict liability, breach of warranty, and negligence action).

       In the context of the FELA, a plaintiff need not necessarily prove the levels of a

toxin to which he or she was exposed. See Hardyman, 243 F.3d at 262-66 (reversing

trial court's ruling that plaintiff could establish causation only by showing a

“dose/response relationship” between exposure levels and risk of disease and finding

that an expert need not possess specific dosage information in order to testify about

causation in an FELA case); Harbin v. Burlington N. R.R. Co., 921 F.2d 129, 132 (7th

Cir. 1990) (finding a plaintiff need not identify the specific composition and density of

soot present in his work environment to survive a summary judgment—although “expert

testimony documenting the hazards posed by the presence of so many parts per million

of soot in the air would certainly enhance [the plaintiff’s] case, it is not essential under

the regime of the [FELA].”); Higgins v. Consol. Rail Corp., No. 1:06-CV-689 GLS/DRH,

2008 WL 5054224, at *4 (N.D.N.Y. Nov. 21, 2008) (finding an issue of fact as to

causation even if expert testimony had been excluded because due to the slight burden

of proof in FELA actions, and stating that a jury may make inferences in an FELA case

that it otherwise could not); Sunnycalb v. CSX Transp., Inc., 926 F. Supp. 2d 988, 995-

96 (S.D. Ohio 2013) (finding that the plaintiff’s inability to establish a precise level of

chemical exposure did not bar recovery under FELA—the evidence was sufficient for



                                              16
  8:18-cv-00064-JFB-CRZ Doc # 74 Filed: 05/29/20 Page 17 of 22 - Page ID # 995



the jury to draw the reasonable inference that CSX's negligence played a part in

plaintiff's injuries); Payne v. CSX Transp., Inc., 467 S.W.3d 413, 457 (Tenn. 2015)

(“[S]tated simply, the Plaintiff's experts were not required to establish ‘a dose exposure

above a certain amount’ before they could testify about causation.”); and Russell v. Ill.

Cent. R.R., No. W2013-02453-COA-R3-CV, 2015 WL 4039982 (rejecting defendant

railroad’s contention that Dr. Arthur Frank’s opinions were not reliable because the

differential diagnoses on which they were based “did not consider the dose, frequency

or duration” of the plaintiff’s exposure to carcinogens at work).

III.   DISCUSSION

       The Court first finds the defendant’s motions to exclude the testimony of Drs.

Frank and Perez should be denied. Both experts are clearly qualified to render their

opinions and their opinions are relevant and reliable enough to pass muster under Rule

702 and Daubert.

       The Court rejects the defendant’s contention that Dr. Frank’s testimony is

unreliable because it is based only on plaintiff’s counsel’s assessment of Lemberger’s

exposure. To the contrary, Dr. Frank testified that he read and relied on Dr. Perez’s

report, which contained information on exposure gleaned from an extensive interview

with Lemberger, as well as discussion of studies of exposure involving railroad workers

and similar occupations. Dr. Frank based his testimony on materials furnished by the

plaintiff’s attorney, on the report of Dr. Perez, a review of the literature, and his

extensive knowledge, experience, and expertise. Based on that evidence, he testified

that Lemberger’s exposure to benzene in diesel exhaust was above that which would be




                                             17
    8:18-cv-00064-JFB-CRZ Doc # 74 Filed: 05/29/20 Page 18 of 22 - Page ID # 996



considered a background exposure. He properly extrapolated his opinion that exposure

to diesel exhaust contributed to Lemberger’s CML.

        A differential diagnosis is a tested methodology that has been subjected to peer

review/publication, has been shown not to frequently lead to incorrect results, and is

accepted in the medical community. Dr. Frank’s testimony establishes, to a reasonable

degree of medical certainty, the requisite causal connection between the toxin at issue

and the injury—that U.P.’s negligence in exposing Lemberger to diesel exhaust over

forty-years of employment—played a part in Lemberger’s development of cancer.

        Dr. Frank’s lack of quantitative data is not fatal to the admissibility of his opinion,

the lack of such data is typical in epidemiological cases.                  Dr. Frank’s reliance on

qualitative data—including self-reported exposure over forty years—is appropriate

under these circumstances. Any alleged shortcomings in his evaluation are properly the

subject of cross-examination and do not call for exclusion of the testimony.

        His opinion that the exposure was a cause, not the cause, of the cancer, might

be less helpful to the jury, therefore less relevant, if the standard of causation were

proximate cause. If Dr. Frank were required to establish that Lemberger’s exposure to

benzene was the proximate, or the most probable, cause of Lemberger’s CML, his

differential etiology analysis might not meet Daubert’s standards for relevance and

reliability. But, under FELA, he is not required to do that. 8




8
  Because of the lower standard of proof of causation under the FELA, the defendant ’s foc us on d ose -
response as integral to the experts’ analyses is misplaced. The cases cited by U.P. for that p roposition
involve proximate cause as the standard of proof of causation.


                                                   18
    8:18-cv-00064-JFB-CRZ Doc # 74 Filed: 05/29/20 Page 19 of 22 - Page ID # 997



        The Court finds Dr. Frank’s opinion on causation has a factual basis and is

supported by accepted scientific theories.9 The record shows Dr. Frank accepted Dr.

Perez’s methodology.          He based his opinion on Lemberger’s diagnosis in medical

records, and Lemberger’s account of exposure.                      He also relied on his general

experience and readings, general medical knowledge, standard textbooks, and

standard references.

        The defendant relies in part on the declaration of its expert to discredit Dr.

Frank’s opinion.      If the Court were to accept Dr. Armitage’s opinion over that of Dr.

Frank’s, it would be invading the province of the jury.

        The Court similarly finds that Dr. Perez’s testimony is admissible under Daubert.

The defendant’s criticisms go to the weight, rather than the admissibility of his

testimony.       Dr. Perez interviewed Lemberger, reviewed Lemberger’s deposition

testimony, and conducted a literature review.                 He relied on peer-reviewed studies,

including Woskie and Pronk, in forming his opinion. Dr. Perez’s review of the literature

indicated that Lemberger’s exposure was elevated and put him at increased risk.

Although Dr. Perez could not determine a specific level of exposure, he stated that

based on Lemberger’s reported exposure, his job duties, and the literature, Lemberger

9
  Also, Dr. Frank’s expert opinion testimony has previously been ac cept ed in Nebras ka c ourt s. S ee
Boren v. Burlington N. & Santa Fe Ry. Co., 637 N.W.2d 910, 922 (Neb. Ct. App. 2002) (f inding an opinion
of causation is not dependent on having evidence of specific levels of exposure and a plaint if f need not
need to produce a mathematically precise table equating levels of exposure with levels of harm in order to
show that he was exposed to a toxic level of the various chemicals); see also King, 762 N.W.2d at 33, 51
(reversing the Nebraska Court of Appeals’ affirmance of the trial court’s exclusion of Dr. Frank’s testimony
and remanding f or consideration of “the primary admissibility issue f or Frank's opinion on specif ic
causation . . . whether he had good grounds for ruling in [the plaintiff’s] d ies el ex haust exposure as a
plausible cause of his cancer.”). Dr. Frank’s testimony has also been acc ept ed in t he Unit ed S t ates
District Court for the District of Puerto Rico and in the Tennessee Court of Appeals. Campos v. S afet y-
Kleen Sys., Inc., 98 F. Supp. 3d 372, 380 (D.P.R. 2015) (f inding, in a case involving benzene expos ure
and CML, that the defendant’s objections went to weight and credibility of Dr. Frank’s test imony, no t it s
admissibility); Russell v. Ill. Cent. R.R., No. W2013-02453-COA-R3-CV, 2015 WL 4039982 at *6
(af f irming admission of Dr. Frank’s causation testimony).


                                                    19
     8:18-cv-00064-JFB-CRZ Doc # 74 Filed: 05/29/20 Page 20 of 22 - Page ID # 998



had a low to intermediate level of exposure to benzene.                           His methodology was

reasonable in light of his familiarity with industrial hygiene standards. Dr. Perez has the

qualifications and expertise to express an opinion on the railroad’s negligence.

         Dr. Perez’s lack of familiarity or failure to consider U.P. air-quality studies is not a

reason to exclude his testimony, but rather an issue to be explored on cross-

examination.      Also, there is no dispute that Lemberger’s individual level of exposure

was not objectively measured. Similarly, Dr. Perez’s failure to consider evidence of the

chemical composition of the diesel fuel used by U.P. is of no consequence because that

information would offer only a snapshot of chemical composition of diesel fuel at the

moment, and not over the course of Lemberger’s forty-year history of employment.

          Moreover, the Court finds the defendant’s reliance on the exclusion of expert

testimony in other FELA cases in this district is misplaced. First, this Court is not bound

by those decisions. Further, those cases are inapposite. The cases involved different

experts, different diseases, different jobs, and consideration of different factors in the

differential etiology analysis.10 Also, all of the cases have been appealed.


10
   See, e.g., Byrd v. Union Pac. R.R. Co., No. 8:18CV36, 2020 WL 1848496, at *6 (D. Neb. Apr. 13, 2020)
(excluding the testimony of Dr. Robert Gale on causation and Dr. Joseph R. Landolph, Jr., on liabilit y f or
f ailure to link the plaintiff’s exposure as a fireman/engineer to benzene, benzo(a)pryrene, PAHs, nitrat ed
PAHs, and 2,3,7,8-TCDD (dioxin), asbestos, crystalline silica, silica dust, coal dust and formaldehyde in
diesel exhaust to the plaintiff’s lung cancer and COPD without knowing exposure lev els and f ailing t o
adequately rule out the plaintiff’s two-pack-a-day, forty-year, smoking history as the sole cause of the lung
cancer), appeal docketed, No. 20-1959 (8th Cir. May 12, 2020); McLaughlin v. BNSF Ry. Co., No. 4: 18-
CV-3047, 2020 WL 641729, at *6 (D. Neb. Feb. 11, 2020) (excluding the causation t es timony of Mark
Wilkenf eld, M.D., because the expert failed to adequately rule in diesel exhaus t as a c ause, ho wever
small, of the carman plaintiff’s lung cancer and failed to adequately rule out thirty-year, pack-and-a-half-a-
day cigarette smoking as the sole cause of the lung cancer), appeal docketed, No. 20-1494 (8th Cir. Mar.
10, 2020); West v. Union Pac. R.R. Co., No. 8:17CV36, 2020 WL 531994, at *5 (D. Neb. Feb. 3, 2020)
(excluding the causation testimony of Dr. Ernest Chiodo that the plaintiff, a locomotive engineer who had
renal cancer, was exposed to a high-level of diesel exhaust as speculation based o nly on t he job t he
plaintiff held, without reliance on the testimony of an industrial hygiene expert or o ther f ac ts o r dat a),
appeal docketed, No. 20-1422 (8th Cir. Mar. 4, 2020); and Harder v. Union Pac. R.R. Co., No. 8:18CV58,
2020 WL 469880, at *1 (D. Neb. Jan. 29, 2020)(excluding expert testimony of Dr. Ernest Chiodo that t he
railroad machinist’s follicular lymphoma (a type of Non-Hodgkin’s Lymphoma) was caused by exposure to
diesel exhaust, solvents, welding fumes, and benzenexic substanc es while work ing o n locomot ives

                                                     20
  8:18-cv-00064-JFB-CRZ Doc # 74 Filed: 05/29/20 Page 21 of 22 - Page ID # 999



        In conclusion, the Court’s review of the record shows that the scientific testimony

at issue rests on “appropriate validation—i.e., ‘good grounds’, based on what is known,”

Daubert, 509 U.S. 590, and “should be tested by the adversary process with competing

expert testimony and cross-examination, rather than excluded by the court at the

outset.”     Johnson, 754 F.3d at 562.         The experts’ opinion are not so “fundamentally

unsupported that [the testimony] can offer no assistance to the jury.” Bonner, 259 F.3d

at 929–30.

        The methodology employed by the plaintiff’s experts is scientifically valid, can

properly be applied to the facts of this case, and is reliable enough to assist the trier of

fact. See Daubert, 509 U.S. at 593–94. This is not the sort of junk science that Daubert

addresses. Even if there are grounds for some alternative conclusion or flaws in the

experts' methods, the expert testimony at issue is within “the range where experts might

reasonably differ,” and the jury, not the trial court, should be the one to “decide among

the conflicting views of different experts.” Kumho Tire, 526 U.S. at 153.

        With the admission of the expert testimony, there is an issue of fact for the jury

on the exposure and whether the exposure contributed to the plaintiff’s CML. U.P. has

not shown as a matter of law that the plaintiff cannot prevail in establishing that U.P.’s

negligence “played a part” in Lemberger’s injury.               Accordingly, the Court finds the

defendant’s motion for summary judgment should also be denied.

        IT IS ORDERED:

        1.      The defendant’s motions in limine (Filing Nos. 39 and 40) are

                denied.


because the expert was unaware of the plaintiff’s length of exposure, concentration of exposure, and t he
atmosphere of exposure), appeal docketed, No. 20-1417 (8th Cir. Mar. 2, 2020).

                                                   21
8:18-cv-00064-JFB-CRZ Doc # 74 Filed: 05/29/20 Page 22 of 22 - Page ID # 1000



     2.    The defendant’s motion for summary judgment (Filing No. 41) is

           denied.

     Dated this 29th day of May, 2020.


                                              BY THE COURT:

                                              s/ Joseph F. Bataillon
                                              Senior United States District Judge




                                         22
